DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20-40 of copending Application No. 16668067 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim the same geogrid including an aspect ratio greater than 1.0.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first series of parallel strands" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mercer (US 4,303,714).
With regards to claim 1, 7-8, Mercer discloses a multi-axial integral geogrid (figures 1-2) comprising a generally uniform array of substantially straight highly oriented transverse strands or ribs (3) interconnected by partially oriented junctions (4) extending transversely across said grid or mesh structure in spaced apart rows and a plurality of substantially straight highly oriented connecting strands or ribs (3) interconnecting somewhat perpendicular junctions in adjacent rows to form diamond (generally rectangular) apertures or openings (7) between adjacent highly oriented strands or ribs and junctions, said strands or ribs having an aspect ratio at their longitudinal midpoint which is greater than 1.0 (col. 4, lines 5-14; “x:d ratio is preferably 1.5:1 or less, eg. 1:1 or 1:1.5”); and wherein the integral geogrid is a series of parallel strands or ribs intersected at junctions with a second series of parallel strands or ribs that are essentially perpendicular to the first series of parallel strands or ribs (figure 1b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 11-14, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mercer (US 4,303,714).
As to claims 2-3 and 13, Mercer discloses wherein the integral geogrid has diamond apertures or openings and said aspect ratio is between 1.0 and about 4.0 (col. 4, lines 5-14; “x:d ratio is preferably 1.5:1 or less, e.g. 1:1 or 1:1.5”). Mercer discloses the invention substantially as claimed. However, Mercer is silent about the shape of the apertures being triangular or rectangular. It would have been obvious matter of design choice to modify the aperture shape as claimed, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As to claim 4 and 14, Mercer discloses the invention substantially as claimed. However, Mercer is silent about the aperture stability modulus greater than about 0.3 or 0.45 Nm/degree at 20 kg-cm of applied torque. However, the disclosed geogrid structure is substantially the same, therefore the claimed properties are deemed to be inherent to the structure in the prior art. Products of identical structure and composition cannot have mutually exclusive properties. 
As to claims 5-6 and 12, Mercer discloses the invention substantially as claimed. However, Mercer is silent about wherein said geogrid is embedded in a particulate material to form a geoengineering construction. Even though, Mercer is silent about the use of the geogrid, Examiner takes Official Notice that it is well known in the art of geogrid to embed the geogrids in a particulate material to from a geoengineering construction, the particulate material is interlocked in said apertures and therefore reinforcing the ground. Therefore, it would have been obvious to one of ordinary skill in the art to modify the geogrid of Mercer to be embedded in particulate material as taught above, to reinforce a ground. 
As to claim 11 and 17-19, Mercer discloses the invention substantially as claimed. However, Mercer is silent about wherein the highly oriented strands or ribs have a generally rectangular cross-section at or near their longitudinal midpoint, with at least one side being concave. It would have been obvious matter of design choice to modify the shape of the strands as claimed, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mercer (US 4,303,714) in view of Wyckoff (US 3,386,876).
As to claims 9-10, Mercer discloses the invention substantially as claimed. However, Mercer is silent about wherein the integral georgrid has three or more series of parallel highly oriented strands or ribs intersecting each other at partially oriented junctions such that the angles of the intersecting strands or ribs at the junction are angles not equal to 90; and wherein the integral geogrid has three series of parallel strands or ribs intersecting each other at the junctions at angles of about 60 degrees to form generally equilateral triangular apertures or openings. Wyckoff teaches a multi-axial (integral geogrid) plastic material mesh structures (col. 4, lines 42-44) having straight oriented traverse ribs interconnected by junctions extending traversely across the mesh in spaced apart rows and a plurality of straight oriented connecting ribs interconnecting at said junctions in adjacent rows to form rectangular (forming perpendicular angles at junctions) or equilateral triangular (three or more parallel intersecting ribs at junction not equal to 90°) apertures between oriented ribs (Figs.6 or 10). It would have been obvious to one of ordinary skill in the art to modify the geogrid of Mercer to have three or more series of parallel ribs as taught by Wyckoff, since it would provide different known types of geogrids. 
Claims 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wyckoff (US 3,386,876) in view of Mercer (US 4,303,714).
With regards to claim 15, Wyckoff discloses a triaxial integral geogrid (figure 10) comprising three series of substantially straight parallel highly oriented strands or ribs (53) intersecting each other at partially oriented junctions (55) at angles of about 60 degrees to form generally equilateral triangular apertures or openings between said highly oriented strands or ribs and said partially oriented junctions (figure 10). Wyckoff discloses the invention substantially as claimed. However, Wyckoff is silent about, said highly oriented strands or ribs having at their longitudinal midpoint an aspect ratio greater than 1.0. Mercer discloses a multi-axial integral geogrid (figures 1-2) comprising a generally uniform array of substantially straight highly oriented transverse strands or ribs (3) interconnected by partially oriented junctions (4) extending transversely across said grid or mesh structure in spaced apart rows and a plurality of substantially straight highly oriented connecting strands or ribs (3) interconnecting somewhat perpendicular junctions in adjacent rows to form diamond (generally rectangular) apertures or openings (7) between adjacent highly oriented strands or ribs and junctions, said strands or ribs having an aspect ratio at their longitudinal midpoint which is greater than 1.0 (col. 4, lines 5-14; “x:d ratio is preferably 1.5:1 or less, eg. 1:1 or 1:1.5”); and wherein the integral geogrid is a series of parallel strands or ribs intersected at junctions with a second series of parallel strands or ribs that are essentially perpendicular to the first series of parallel strands or ribs (figure 1b).It would have been obvious to one of ordinary skill in the art to modify the ribs of Wyckoff to have an aspect ratio as taught by Mercer, since it would increase the tear strength. 
As to claim 16, Wyckoff discloses the invention substantially as claimed. However, Wyckoff is silent about wherein the highly oriented strands or ribs have a generally rectangular cross-section at or near their longitudinal midpoint, with at least one side being concave. It would have been obvious matter of design choice to modify the shape of the strands as claimed, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678